Citation Nr: 0624498	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-43 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the low back. 

2.  Entitlement to service connection for radiculopathy of 
the lower extremities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims. 

2.  Degenerative disc disease and degenerative joint disease 
of the low back are not a result of any disease, injury, or 
incident in service, nor was arthritis manifested within one 
year of service discharge.

3.  Radiculopathy of the lower extremities is not a result of 
any disease, injury, or incident in service and such is not 
etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  Lower back degenerative disc disease and degenerative 
joint disease were not incurred in or aggravated by the 
veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Radiculopathy of the lower extremities was not incurred 
in or aggravated by the veteran's active duty military 
service nor is such proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
veteran was provided with a VCAA notification letter in 
December 2003, prior to the initial unfavorable AOJ decision 
issued in February 2004.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the December 2003 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  The notice further informed 
the veteran of the evidence necessary to establish 
entitlement to his claims for service connection.  Although 
the veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  The December 2003 letter 
advised him to notify VA of any additional information or 
evidence that he believed would support his claims, and if he 
had additional records he could send them to VA, thus 
effectively notifying him to send any additional relevant 
information.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claims in the VCAA notice letter of 
December 2003, but the letter did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claims. 

With respect to the duty to assist, the veteran's service 
medical records and VA treatment records were reviewed by 
both the RO and the Board in connection with the adjudication 
of these claims.  The Board notes that there is no separation 
examination included in the veteran's service medical 
records; however, the National Personnel Records Center 
indicated in November 2003 that his complete service medical 
records had been mailed.  Moreover, the veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  

In this regard, the Board notes that documentation contained 
in the claims file indicates that the Social Security 
Administration denied the veteran's claim.  However, there 
are no medical records from SSA contained in the claims file.  
For the following reasons, the Board finds that a remand is 
not necessary to obtain such outstanding SSA records.  
Section 5103A(b) provides that VA shall make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain (emphasis 
added).  38 U.S.C.A. § 5103A(b).  The Board observes that the 
veteran's service medical records are negative for an injury 
to the back or legs.  Additionally, there is no competent 
medical opinion linking the veteran's claimed back and leg 
disorders to his military service and it has not been claimed 
that any such evidence exists.  Therefore, the Board finds 
that, even if SSA records included an opinion linking the 
veteran's claimed conditions to his military service, service 
connection could still not be granted because there is no 
record of in-service complaints, treatment, or diagnoses 
referable to the veteran's back or legs and, as such, there 
would be no competent basis upon which to conclude that any 
current claimed disorders are related to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Therefore, the Board finds that SSA records are not relevant 
to the veteran's pending claims and, as such, there is no 
violation of the duty to assist by VA in this regard.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005). 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the Board finds that a 
current VA examination to determine whether the veteran's 
claimed back disorder and radiculopathy of the lower 
extremities are etiologically related to service is not 
necessary to decide his claims.  Any current medical opinion 
linking such disabilities to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to the back or legs in 
service, there is no competent basis upon which to conclude 
that the veteran's current disabilities are related to 
service.  In addition, no competent medical evidence even 
suggesting such causal connection has been submitted or 
identified by the veteran.  Thus, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran contends that he injured his back and legs while 
serving as a tank commander in Korea.  Specifically, he 
alleges that he was in a M60 tank when a piece came off and, 
as a result, he hit his back and legs against the tank.  He 
claims that he has experienced pain in his back and legs 
since the original in-service injury and, therefore, that 
service connection is warranted for such disabilities. 

Contemporary medical records demonstrate diagnoses of a 
diffuse bulging disc at L4-L5 with degenerative changes in 
the left facet joint and bilateral neural foraminal stenosis 
as well as lower extremity radiculopathy, as evidenced by VA 
treatment records, to include June 2002 and June 2003 MRIs 
and an April 2003 X-ray.

However, the veteran's service medical records are negative 
for complaints, treatment, or diagnoses referable to his back 
or legs.  There is also no evidence of that arthritis 
manifested to a degree of 10 percent within the year 
following his September 1972 discharge.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the veteran's 
back and leg problems were not medically documented until 
June 2002, approximately 30 years after separation from 
service.  The lapse in time between the reported in-service 
injury and the first diagnoses also weighs against the 
veteran's claims.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.;  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

Finally, despite the veteran's contentions, there is no 
competent medical evidence linking a back disorder or lower 
extremity radiculopathy to his active duty military service.  
Therefore, the evidence of a nexus or link between service 
and the veteran's back disorder or lower extremity 
radiculopathy is limited to his own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
back disorder or lower extremity radiculopathy and service, 
he is not entitled to service connection on a direct basis.  

With regard to the veteran's lower extremity radiculopathy, 
the Board notes that VA treatment records show that such is 
related to his back disorder.  However, as the Board herein 
denied service connection for degenerative joint disease and 
degenerative disc disease of the low back, the Board finds 
that under the law, the veteran lacks legal grounds to 
establish entitlement to secondary service connection for 
lower extremity radiculopathy.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for degenerative joint disease and 
degenerative disc disease of the low back and radiculopathy 
of the lower extremities.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the low back is denied. 

Service connection for radiculopathy of the lower extremities 
is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


